The present application, filed on or after March 16, 2013, is being examined under the under the first inventor to file provisions of the AIA .
Claims 1-20, are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The structures of the derivatives and co-crystals are not disclosed so as to ascertain the compounds that are included and/or excluded by the claims. While some derivatives and enablement thereof are disclosed by Prossnitz et al., US 8,487,100 B2, and Prossnitz et al., US 10,251,870 B2, the claimed derivatives are not limited to those in the prior arts.  The claims embraced derivatives and co-crystals, known today and those that may be discovered in the future.  The derivatization processes for making all the derivatives are not disclosed. This is true for the co-crystals. To ascertain the derivatives and co-crystals, one of ordinary skill must read from organic chemistry textbooks into the claims contrary to several precedent decisions by the US courts. By deleting derivative and co-crystal in every occurrence the rejection would be overcome.
The term preventing, claims 16-17, 19-20, implies the diseases have not occurred.  The specification fails to set forth how “normal” people who are predisposed to each disease, would be identified and the treatment regimen that would prevent the occurrence of each disease. By deleting preventing in every occurrence the rejection would be overcome.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “comprising”, claim 1, line 1, is an open-ended term, which implies there are other compounds in claims 1-20, that are not cited in the claims.  Therefore, they are indefinite. By deleting the term the rejection would be overcome.
Claims 2-20, are not in proper format. There are multiple periods “.” and multiple (New) in each claim.  There must be only one period at the end of a claim. (New) in every occurrence must be deleted.
 In claim 2, there is no evidence of specific XRPD in the claim. The claim must be deleted.


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20, are rejected under 35 U.S.C. 103(a) as being unpatentable over Prossnitz et al., US 8,487,100 B2, [Prossnitz I], in view of Pharmaceutical Technology, (2006) Vol. 30(10), pp. 1-17, [PharmTech]. 
Claims 1-20, are rejected under 35 U.S.C. 103(a) as being unpatentable over Prossnitz et al., US 10,251,870 B2, [Prossnitz II], in view of Pharmaceutical Technology, (2006) Vol. 30(10), pp. 1-17, [PharmTech]. 
Applicant claims compound  
    PNG
    media_image1.png
    110
    206
    media_image1.png
    Greyscale
, crystals (polymorphs) A-C, amorphous, co-crystals, salts and compositions thereof useful for treating diseases that are mediated through G-protein coupled estrogen receptors, e.g. cancers, wherein the SRR G-1, is substantially free of the opposite enantiomer or the chiral purity of SRR G-1, is about 90% or more. Applicant also claims XRPD patterns of the crystals and the amorphous. The claimed SRR G-1 is
    PNG
    media_image1.png
    110
    206
    media_image1.png
    Greyscale
.
  Determination of the scope and content of the prior art (MPEP 2141.01 
[Prossnitz I] teaches (crystals) polymorphs, amorphous, salts and compositions thereof useful for treating diseases that are mediated through G-protein coupled estrogen receptors (GPR30), e.g. cancers (col. 11, lines 28-43; col. 12, line 60 to col. 13, line 3). The compound is  
    PNG
    media_image2.png
    135
    210
    media_image2.png
    Greyscale
(fig. 3), which includes all its derivatives, geometric isomers, optical isomers, R and S enantiomers, pure, substantially pure and impure isomers, enantiomeric rich mixtures, racemic,  solvates, other mixtures, etc. (col. 10, 58 to col. 11, line 9); GPR30 includes GPR30 from all the tissues of mammals (col. 10, lines 32-46, and several mechanisms of action by the compound are listed at col 10, lines 47-57. [Prossnitz I] teaches treating the claimed disorders in the instant invention regardless of their mechanisms, col. 15, lines 28-69.  
 [Prossnitz II] teaches (crystals) polymorphs, amorphous, salts and compositions thereof useful for treating diseases that are mediated through G-protein coupled estrogen receptors (GPR30/GPER), e.g. cancers (col. 18, lines 3-62). The compound is  

    PNG
    media_image3.png
    138
    237
    media_image3.png
    Greyscale
, col. 16, lines 50-67, includes all its derivatives, geometric isomers, optical isomers, R and S enantiomers, pure, substantially pure and impure isomers, enantiomeric rich mixtures, racemic, other mixtures, etc. (col. 20, lines 1-20 and col. 23, line 60 to col. 24, line 7); GPR30/GPER from all the tissues sources of all mammals (col. 19, lines 35-50, and several mechanisms of action by the compound are listed at col 20, lines 51-67. [Prossnitz II] disclosed treatment of some the instantly claimed disorders (col. 18, lines 3-62). The salts by the prior at include HCl acid, sulfuric acid, methanesulfonic acid, ethanesulfonic acid, benzenesulfonic acid, p-toluenesulfonic acid salts and they could be made by traditional/conventional procedures (col. 24, lines 7-37). 
[PharmTech] teaches routine solvent screening in the process of making crystals; that solvent plays the most critical role in the development, manufacture and formulation of an active pharmaceutical ingredient (API) and in determining the solubility, polymorphism, crystallinity and crystal habit of an API. [PharmTech] teaches how to identify good and bad solvents using acetaminophen and ibuprofen as examples. See the entire document, particularly page 1, ¶ 3-4.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and [Prossnitz I], is that the prior art teaches salts generally instead of specific salts in claim 10 and XRPD in claims 4-8.  
Applicant also claims polymorphs A, B and C, instead of polymorphs by the prior art, and chiral purity of 90% or more instead of pure, impure, substantially pure isomers, such as enantiometrically enriched or diastereomers. 
The difference between the instant invention and [Prossnitz II], is that the prior art teaches salts including the claimed specific salts except salts of 10-CSA and ethane-1,2-disulfonic acid.  Applicant claims polymorphs A, B and C, instead of polymorphs by the prior art and chiral purity of 90% or more instead of pure, impure, substantially pure isomers, such as enantiometrically enriched or diastereomers.  
 Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007) instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed, 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  In the instant, the motivation is from knowledge of those of ordinary skill in the field of crystallography and/or from the desire of applicant to make polymorphs (crystals) or substantially chiral pure enantiomer.
It is clear from the prior arts that their compounds and composition thereof include the crystals (polymorphs), their racemate, isomers, enantiomers, diastereomers, as well as substantially chiral pure isomers or enantiomers.
[PharmTech] teaches routine solvent screening in the process of making crystals; that solvent plays the most critical role in the development, manufacture and formulation of an active pharmaceutical ingredient (API); in determining the solubility, polymorphism, crystallinity and crystal habit of an API. [PharmTech] teaches how to identify good and bad solvents using acetaminophen and ibuprofen as APIs. See the entire document, particularly page 1, ¶ 3-4.
It is well-known in the art that polymorphs are different crystals of the same compound and that administration of a crystalline form slows the absorption and prolong the effect (bioavailability) of a drug and knowing the procedures disclosed by [PharmTech], one of ordinary skill would have been motivated to make (polymorphs) crystals at the time the invention was made, with a reasonable expectation of success.  Prossnitz I and II disclosed the pure enantiomer or diastereomer as preferred embodiments, e.g. Prossnitz II, col. 24, lines 5-6.  The prior arts’ inventions include substantially chiral pure isomers or enantiomers.  A chiral purity of about 90% or more is “substantially chiral pure”. One of ordinary skill would have been motivated by the phrase to make substantially chiral pure isomer at the time the invention was made. The chiral purity of about 90% or more is an obvious modification available for the preference of an artisan. The motivation is because they are disclosed by the prior arts as preferred embodiments. The motivation is also to avoid the prior arts. 
The diffraction patterns are inherent property of the crystals or amorphous. Under the US patent practice inherent property is not a limitation of a product or compound. See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).   
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” 
 In the instant, the actual application of the solvent screening procedure by [PharmTech] is not beyond the ordinary skill of a chemist.  Applicant obtained the claimed crystal from a commercial source, improved its chiral purity by using conventional procedure (pp. 39) and performed solvent screening (table 1, pp. 40-41) as suggested by [PharmTech].  Such is deemed an invention of reasoning not of creativity under the decision in KSR, supra.
10-CSA, is a strong acid and commonly used as resolving agent, e.g. enantiopure devazepide. It is most commonly used for making pharmaceutical formulations, known as camsilate or camsylate, e.g. trimetaphan camsilate and lanabecestat camsylate, Wikipedia, “https://en.wikipedia.org/w/index.php?title=Camphorsulfonic_acid&oldid=903517791”, visited 2/9/20).  One of ordinary skill who wanted to make substantially pure optical isomers, such as in the instant invention, would have been motivated to do so with 10-CSA. 
Ethanesulfonic acid by [Prossnitz II] embraced claimed ethane-1,2-disulfonic acid.  The XRPD patterns in the claims are inherent property of the compound. Under the US patent practice inherent property is not a limitation of a product or compound. See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).   
  Having known as set forth above, one of ordinary in the art would have been motivated to claim the salts of ethane-1,2-disulfonic acid and 10-CSA, at the time the invention was made with reasonable expectation of success.  
Therefore, the invention is obvious from the combined teachings by the prior arts. There is a reasonable expectation of success because, the inventions are in the same field of endeavor.
For the claims, it is quite possible the crystalline structure is different when the solvent is different.  However, once in a wet environment or in solution the interactions (crystalline/amorphous structures) would change and the compound would acquire only the most thermodynamically stable structural form at its lowest energy level. This is particularly true once the crystal is in body fluids.  According to the second law of thermodynamics, in an aqueous environment, this change is spontaneous. The structure of every compound being most stable at its lowest energy level follows the basic principle of chemical thermodynamics, which is notoriously known in the art and can be found in high school or college freshman chemistry textbooks. Over time, similar change occurs within solid crystals/amorphous but much more slowly than in solutions. As old crystalline atomic interactions are broken new ones are formed.  It is noted that polymorph form A has different XRPD patterns, which is conclusive evidence the crystal is not stable.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, of US patent No. 10,934,277. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because, crystal A in US ‘277, is claimed with crystal B and C in the instant and crystal A is obvious from its composition and methods of use in the instant.  
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         


January 18, 2022